Title: From Abigail Smith Adams to William Stephens Smith, 3 May 1801
From: Adams, Abigail Smith
To: Smith, William Stephens



Dear Sir
Quincy, 3 May, 1801.

I have to acknowledge the receipt of the raspberry bushes, and the pot of strawberry vines, for which accept my thanks. I have had them placed in a good part of the garden, and shall pay particular attention to them. I hope I shall be able to treat you with a plate of them, when I shall have the pleasure of seeing you at Quincy.
Whatever strange events occur in the political world, I think your path plain; the strict and impartial discharge of the duties of your office, with a prudent silence, without becoming the demagogue of any party.
Be so good as to send the enclosed by a safe hand. My love to Mrs. Smith and the children. Tell her I have commenced my operations of dairy-woman; and she might see me, at five o’clock in the morning, skimming my milk. Adieu, my dear Sir.
Your affectionate
A. Adams